Title: Bartholomew Dandridge, Jr., to Thomas Jefferson, 4 December 1793
From: Dandridge, Bartholomew Jr.
To: Jefferson, Thomas


          
            4. Decr 93
          
          Bw Dandridge has the honor to inform the Secy of State that Congress adjourn at 1
            o’Clock to day, so that no message can now go. By the President’s order B. D. also
            informs the Secy that the Presidt wishes, if practicable, a meeting may be had with the
            Gentlemen—in order that the papers intended to have been sent to day, may go to Congress
            as early tomorrow as possible.
        